Citation Nr: 0014558	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-03 481A	)	DATE
	)
	)


THE ISSUE

Whether a February 1998 decision of the Board of Veterans' 
Appeals denying service connection for post-traumatic stress 
disorder should be revised or reversed on the grounds of 
clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from January 1977 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on motion from the veteran to revise or reverse a 
February 1998 decision of the Board.
FINDINGS OF FACT

1.  In a February 1998 decision, the Board denied service 
connection for post-traumatic stress disorder.

2.  The February 1998 Board decision was reasonably supported 
by the evidence then of record.


CONCLUSION OF LAW

The February 1998 Board decision denying service connection 
for post-traumatic stress disorder was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7111 (West 
Supp. 1998); 38 C.F.R. §§ 20.1400, 20.1403, 20.1405 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record at the time of the Board's February 
1998 decision showed that the veteran's service medical 
records contained no specific references to post-traumatic 
stress disorder by way of treatment or diagnosis.  His DD-
214, which noted that he was awarded the Army Service Ribbon 
and the Overseas Service Ribbon, did not indicate that he was 
involved in combat.  His primary military occupations were 
reported to be as a medical specialist and personnel 
administrative specialist.

Department of Veterans Affairs (VA) hospital records showed 
that the veteran was admitted to the substance abuse 
treatment program in August 1994.  On examination he denied 
any significant psychiatric history.  A consultation report 
showed that during the veteran's hospitalization he was 
referred for psychological evaluation due to the recent 
emergence of a flashback.  The provisional diagnosis was 
substance abuse.

The veteran, at the time of the September 1994 consultation, 
reported a long history of substance abuse dating back to 
military service.  He reported that he occasionally used 
drugs and alcohol prior to entering service in 1977 but that 
after he was stationed in Germany the abuse increased 
considerably.  He complained of an increase in nightmares, 
intrusive thoughts and recalling the faces of individuals he 
treated since he stopped abusing cocaine approximately one 
month previously.  He had also noticed an increase in those 
symptoms when he is under stress.  He related experiencing 
the symptoms almost daily.

The examiner suggested that the veteran complete the 
substance abuse treatment program and develop an active 
aftercare program.  The examiner indicated that he would 
explore the services available to the veteran in his area 
regarding post-traumatic stress disorder.  No diagnosis of 
post-traumatic stress disorder was made.

It was noted in the September 1994 discharge summary that the 
veteran was advised that he could seek post-traumatic stress 
disorder therapy at another VA Medical Center.  The diagnoses 
on discharge included moderate cocaine dependence and mild 
alcohol and cannabis abuse.  No diagnosis of post-traumatic 
stress disorder was made.

A claim for service connection for post-traumatic stress 
disorder was received from the veteran in September 1994.  In 
a February 1995 statement the veteran provided information 
concerning inservice stressors.  VA outpatient treatment 
records dated from June 1993 to January 1995 were of record 
at the time of the February 1998 Board decision.  These 
records did not refer to post-traumatic stress disorder by 
way of complaints, findings, treatment or diagnosis.

The record showed that in June 1995 the VA Regional Office, 
Buffalo, requested the veteran's outpatient treatment records 
from the VA Medical Center, Canandaigua.  It was noted in 
that request that the VA Medical Center, Syracuse, had stated 
that the veteran's records had been transferred to the VA 
Medical Center, Canandaigua, and that the veteran had had 
treatment at the clinic in Fort Drum. 

Also of record at the time of the February 1998 Board 
decision was a statement received in September 1995 from the 
Civilian Program Coordinator, Fort Drum Alcohol and Drug 
Abuse Prevention and Control Program.  It was indicated that 
the veteran had a diagnosis from VA of alcohol dependence and 
polysubstance abuse and that he had attended weekly group 
counseling sessions from September 1994 to February 1995.  It 
was noted that the veteran reported that he was being 
concurrently treated for post-traumatic stress disorder at 
the VA Medical Center, Syracuse.

Analysis

A decision issued by the Board is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West 1991); 38 C.F.R. § 20.1104 (1999).  
However, the law provides that a final Board decision may be 
revised or reversed on the grounds of clear and unmistakable 
error.  38 U.S.C.A. §§ 5109A(a), 7111(a) (West Supp. 1998).  
Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Under 
38 C.F.R. § 20.1403(d), it is specifically provided that 
clear and unmistakable error does not include a change in 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, VA's failure to fulfill the 
duty to assist, or a disagreement as to how the facts were 
weighed or evaluated.

In this case, the claimant alleges clear and unmistakable 
error in the February 1998 Board decision which denied 
service connection for post-traumatic stress disorder.  The 
Board concluded that a post service diagnosis of post-
traumatic stress disorder related to the veteran's period of 
military service had not been established.

According to the law in effect both currently and at the time 
of the decision at issue, pursuant to Cohen v. Brown, 10 Vet. 
App. 128 (1997), in order for a claim for service connection 
for post-traumatic stress disorder to be well grounded, three 
requirements had to be met: a clear (unequivocal) diagnosis 
of post-traumatic stress disorder; incurrence of a stressor; 
and a causal nexus between the symptomatology and the 
stressor.

The Board found in the February 1998 decision that there was 
no clear diagnosis of post-traumatic stress disorder in the 
record and that, as an unequivocal diagnosis of post-
traumatic stress disorder had not been established, the first 
prong of the test to establish well-groundedness pursuant to 
Cohen, supra, had not been met.  After noting that the 
veteran had reported that he had received treatment for post-
traumatic stress disorder at the Syracuse VA Medical Center, 
it was indicated that efforts to obtain such records were 
without success as the Syracuse medical facility reported 
that the records were at the Canandaigua VA Medical Center.  
It was noted that the records received from Canandaigua did 
not include any records documenting treatment for or a 
diagnosis of post-traumatic stress disorder.

Although the February 1998 Board  decision went on to address 
the question of incurrence of a stressor, the basis for the 
denial was that the veteran's claim for post-traumatic stress 
disorder was implausible as there is no clear medical 
diagnosis of this condition in the record.  It was pointed 
out that the veteran's lay assertions, as they pertained to a 
question of medical diagnosis, or causation, were not 
supported by competent evidence and, as such, could not 
constitute evidence to render the claim well grounded under 
38 U.S.C.A. § 5107(a) and that if no cognizable evidence was 
submitted to support a claim, the claim could not be well 
grounded, citing Tirpak v. Derwinski, 2 Vet. App 609 (1992) 
and Grottveit v. Brown, 5 Vet. App. 91 (1993).

The veteran and his representative, in support of the claim 
for clear and unmistakable error in the February 1998 Board 
decision, have argued that the veteran, in his capacity as a 
medical specialist, was exposed to stressors sufficient to 
result in post-traumatic stress disorder, and that a 
psychiatric evaluation sent to the Board on February 9 and 
10, 1998, did show that the veteran had a definitive 
diagnosis of post-traumatic stress disorder.  It is asserted 
that the veteran had 90 days in which to submit this 
information and, as the veteran was shown to have post-
traumatic stress disorder, the denial of the veteran's claim 
was clear and unmistakable error as the regulatory provisions 
were incorrectly applied.

The veteran apparently disagrees not with the decision made 
by the Board based upon the evidence of record as of February 
10, 1998, the date the decision was promulgated, but with the 
fact that the private sector medical evidence, shown to have 
been received at the Board on February 17 and 19, 1998, after 
the decision was promulgated, was not considered.  Such an 
allegation fails on its face to constitute a viable claim of 
clear and unmistakable error in the February 1998 Board 
decision.

38 C.F.R. § 20.1304 (1999) which was in effect in 1998, 
states, in pertinent part:

An appellant and his representative will 
be granted a period of 90 days following 
mailing of notice to them that an appeal 
has been certified to the Board for 
appellate review and that the appellate 
record has been transferred to the Board, 
or until the date the appellate decision 
is promulgated by the Board of Veterans' 
Appeals, whichever comes first, during 
which they may submit additional 
evidence.  (emphasis added)
38 C.F.R. § 20.1403 (1999) states:

For a Board decision issued on or after 
July 21, 1992, the record includes 
relevant documents possessed by the 
Department of Veterans Affairs not later 
than 90 days before such record was 
transferred to the Board for review in 
reaching that decision, provided that the 
documents could reasonably be expected to 
be part of the record.  (emphasis added)

The veteran and his representative, in correspondence dated 
January 23, 1998, were properly advised of the time limit for 
the submission of additional evidence to the Board.  While it 
has been alleged that the regulatory provisions were not 
properly applied, the basis for this argument is the 
erroneous assumption that the veteran had an absolute period 
of 90 days after the appellate record was transferred to the 
Board during which additional evidence could be submitted so 
that the evidence received on February 17 and 19, 1998, 
within that 90 day period, should have been considered.

Assuming arguendo, that the additional evidence received on 
February 17 and 19, 1998, would have resulted in a different 
decision, the fact remains that the February 10, 1998, 
appellate decision was promulgated by the Board before this 
additional evidence was made a part of the record.  Once the 
decision was promulgated, the period for the submission of 
additional evidence by the veteran and his representative 
terminated.  Accordingly, the above allegation is 
insufficient to state a viable claim of clear and 
unmistakable error.

The Board is unable to find any error of fact or law in the 
February 1998 decision which, had it not been made, would 
have manifestly changed the outcome when it was made.  38 
C.F.R. § 20.1403(c).  No viable allegation of clear and 
unmistakable error has been presented in the February 1998 
Board decision that denied the veteran's claim for service 
connection for post-traumatic stress disorder.  In the 
absence of any such clear and unmistakable error, the 
veteran's motion must be denied.

ORDER

In the absence of clear and unmistakable error in the 
February 1998 decision of the Board that denied service 
connection for post-traumatic stress disorder, the veteran's 
motion is denied.



		
	F. JUDGE FLOWERS
Member, Board of Veterans' Appeals


 


